Wade, J.
1. The trial judge did not abuse his discretion in overruling the motion for a continuance.
2. There' was no error in this case in admitting the evidence against the *481defendant, though it was obtained by an illegal search of his premises. Duren v. Thomasville, 125 Ga. 1 (53 S. E. 814); McAllister v. State, 17 Ga. App. 159 (86 S. E. 412).
Decided January 11, 1916.
Accusation of sale of liquor; from city court of Polk county— Judge John K. Davis. September 25, 1915.
Irwin &-Tison, for plaintiff in error.
J. A. Wright, solicitor, E. 8. Ault, contra.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial. Judgment affirmed.